Case: 22-10641      Document: 00516521049         Page: 1    Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                   No. 22-10641
                                                                                  FILED
                                                                           October 25, 2022
                                                                             Lyle W. Cayce
   Lawrence Edward Thompson,                                                      Clerk

                                                            Plaintiff—Appellant,

                                       versus

   Allred Unit,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:22-CV-18


   Before King, Jones and Smith, Circuit Judges.
   Per Curiam:*
          Lawrence Edward Thompson, Texas prisoner # 408167, moves for
   leave to appeal in forma pauperis (IFP) from the dismissal of his civil action
   as barred under 28 U.S.C. § 1915(g). Thompson asserts that inadequate
   treatment for a bacterial infection and cold temperatures in his cell block put
   him in imminent danger of serious physical injury. His allegations regarding


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10641        Document: 00516521049         Page: 2    Date Filed: 10/25/2022




                                     No. 22-10641


   the bacterial infection are merely disagreements with his treatment and do
   not allege an imminent danger of serious physical injury. See Baños v.
   O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). Thompson’s conclusory and
   speculative assertions about his medical condition and conditions of
   confinement fail to allege that he faced imminent danger of serious physical
   injury at the time that he filed his complaint, appeal, or IFP motion. Id.
   Thompson has not shown that he is entitled to proceed IFP on appeal. See
   § 1915(g). He has also not shown that the district court erred by dismissing
   the complaint without prejudice based on the three strikes bar. See Baños,
   144 F.3d at 885.
          Thompson’s IFP motion is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997); 5th Cir. R. 42.2.
          Thompson is reminded that, because he has three strikes, he is barred
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g). He is also WARNED that any pending or
   future frivolous or repetitive filings in this court or any court subject to this
   court’s jurisdiction will subject him to additional sanctions. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                          2